FILED
                                                                                                6/12/2020
                                                                                     Clerk, U.S. District & Bankruptcy
                                                                                     Court for the District of Columbia
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


DAMIAN ANTONIO MURPHY,                        )
                                              )
               Plaintiff,                     )
                                              )              Civil Action No. 19-3840 (UNA)
                                              )
                                              )
BRIAN SNEDECKER et al.,                       )
                                              )
               Defendants.                    )


                                 MEMORANDUM OPINION

       Plaintiff, appearing pro se, is a federal prisoner currently incarcerated at the United States

Penitentiary in Lewisburg, Pennsylvania. He has filed an application to proceed in forma

pauperis, ECF No. 2, and a Complaint for a Civil Case, ECF No. 1. For the reasons explained

below, the in forma pauperis application will be granted and this case will be dismissed pursuant

to 28 U.S.C. § 1915A, which requires immediate dismissal of a prisoner’s complaint that fails to

state a claim upon which relief can be granted.

       Plaintiff alleges that his conviction in the Western District of Virginia, see United States

v. Murphy, No. 1:06-cr-00062, 2011 WL 181938, at *1 (W.D. Va. Jan. 20, 2011) (denying relief

under 28 U.S.C. § 2255), was the result of a “civil conspiracy.” Compl. Form Sec. III; see also

Compl. Attachment (labeled “Civil Conspiracy”). The named defendants are individuals,

including judicial officers, who appear to have participated in the criminal proceedings. See

Compl. Form Sec. I (Parties). Plaintiff seeks millions of dollars in damages. Id., Sec. IV.

       If plaintiff were to succeed on his conspiracy claim, his conviction could not stand.

Therefore, plaintiff’s claim is “not cognizable unless and until he meets the requirements of

                                                  1
Heck” by having the conviction invalidated via direct appeal or habeas corpus, or declared void

by an authorized tribunal. Harris v. Fulwood, 611 Fed. App’x. 1, 2 (D.C. Cir. 2015) (per

curiam) (citing Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)). And Heck’s favorable

termination requirement applies “no matter the relief sought (damages or equitable relief) . . . if

success in the action would necessarily demonstrate the invalidity of confinement or its

duration.” Id. (quoting Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (internal quotation marks

and other alterations omitted)). As indicated above, plaintiff has had no success in vacating his

conviction under § 2255, and nothing in the complaint suggests that he has had his conviction

invalidated under any other authority. Hence, this case will be dismissed. A separate order

accompanies this Memorandum Opinion.



                                              SIGNED:  EMMET G. SULLIVAN
                                              UNITED STATES DISTRICT JUDGE
DATE: June 12, 2020




                                                  2